Citation Nr: 1608196	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  04-26 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a sleep disorder manifested by insomnia, to include obstructive sleep apnea.

2.  Entitlement to an initial compensable rating for right ear hearing loss.

3.  Entitlement to an initial rating in excess of 10 percent for status post decompression fasciotomy of the anteriolateral compartment of the right calf.

4.  Entitlement to an initial rating in excess of 10 percent for status post decompression fasciotomy of the anteriolateral compartment of the left calf.

5.  Entitlement to an initial rating in excess of 30 percent for chronic muscle tension headaches.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from June 1985 to June 1987, from January 1989 to January 1992, and from July 1999 to September 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana and St. Petersburg, Florida.  Jurisdiction of these matters is with the RO in Atlanta, Georgia.

In April 2003, the New Orleans RO granted service connection for status post decompression fasciotomy of the anteriolateral compartment of each calf and assigned a 10 percent evaluation for each calf.  Also, in June 2003, the New Orleans RO denied service connection for left ear hearing loss and granted service connection for right ear hearing loss and assigned a noncompensable evaluation to this disability.  The Veteran did not file a notice of disagreement with respect to the left ear hearing loss claim.  Therefore, the only issue pertaining to the Veteran's hearing loss that is in appellate status is his claim for an initial compensable evaluation for his service-connected right ear hearing loss.

In an April 2003 rating decision, service connection was granted for chronic muscle tension headache and an initial 30 percent disability rating was assigned.   In a June 2004 rating decision, the RO continued the 30 percent rating for chronic muscle tension headaches.  In January 2005, the Veteran submitted his notice of disagreement.  He was issued a statement of the case in June 2012 and he perfected his appeal later than same month, in which he also requested a hearing before the Board.  However, in October 2015 written correspondence, he stated he wished to withdraw his hearing before the Board that was scheduled that month.  

In a January 2008 rating decision, the RO in St. Petersburg, Florida denied service connection for a sleep disturbance.  Correspondence received from the Veteran in October and November 2008 was construed by the Board as a timely notice of disagreement.  He was issued a statement of the case in June 2012, and he perfected his appeal later than same month, in which he also requested a hearing before the Board.  However, in October 2015 written correspondence, he stated he wished to withdraw his hearing before the Board that was scheduled that month.    

In October 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Atlanta RO.  A transcript of the hearing is associated with the claims folder.  In February 2012, the Board remanded matters #2 through #4 for additional evidentiary development and, as noted above, remanded issues #1 and #5 for issuance of a statement of the case (SOC).  The development requested for claim #s 2-4 has been completed.  Further, with regard to issue #s 1 and 5, an SOC was furnished to the Veteran, and he perfected a timely of these claims by filing a substantive appeal.  

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered. In a March 2007 rating decision, the RO granted TDIU effective September 1, 2006.  A careful review of the claims file shows that the Veteran was working up until that time.  Thus, any inferred TDIU claim prior to September 1, 2006 is inapplicable.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDINGS OF FACT

1.  A sleep disorder, diagnosed as sleep apnea, was not demonstrated during service or until many years later.  There is no competent medical evidence showing a relationship between any sleep disorder, to include sleep apnea, and active service.  Symptoms related to sleep disturbances and impairment are separately attributed to a service-connected psychiatric disability.  

2.  Service connection is in effect for hearing loss in the right ear only.

3.  The Veteran has, at worst, Level III hearing acuity in his service-connected right ear and Level I in the nonservice-connected left ear. 

4.  The Veteran's status post decompression fasciotomy of the anteriolateral compartment of the right calf results in a moderate disability to Muscle Groups XI and XII.

5.  The Veteran's status post decompression fasciotomy of the anteriolateral compartment of the left calf results in a moderately severe disability to Muscle Groups XI and XII.  

6.  The service-connected chronic tension headaches are not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disorder manifested by insomnia, to include obstructive sleep apnea are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

2.  The criteria for an initial compensable rating for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5013A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

3.  The criteria for an initial rating in excess of 10 percent rating for status post decompression fasciotomy of the anteriolateral compartment of the right calf, involving Muscle Groups XI (previously rated as analogous to varicose veins), have not been met. 38 C.F.R. §§  3.321, 4.1, 4.3, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5311 (2015).

4.  The criteria for a separate 10 percent rating for status post decompression fasciotomy of the anteriolateral compartment of the right calf, involving Muscle Group XII, have been met. 38 C.F.R. §§  3.321, 4.1, 4.3, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5312 (2015).

5.  The criteria for an initial 20 percent rating for status post decompression fasciotomy of the anteriolateral compartment of the left calf, Muscle Group XI (previously rated as analogous to varicose veins) have been met. 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.55, 4.56, 4.73, Diagnostic Codes 5311 (2015).

6.  The criteria for a separate 20 percent rating for status post decompression fasciotomy of the anteriolateral compartment of the left calf, Muscle Group XII, have been met. 38 C.F.R. §§  3.321, 4.1, 4.3, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5312 (2015).

7.  The criteria for an initial rating in excess of 30 percent for chronic muscle tension headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).   

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in February 2006, March 2006, and July 2007.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent November 2015 supplemental statement of the case (addressing issues #1 through #3) and the June 2012 statements of the case (addressing issues #4 and #5).  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  He has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to each of the claims for higher ratings on appeal.  

VA has not obtained an examination with respect to the claim for service connection for a sleep disorder.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79(2006).  In this case, the standards of McLendon are not met as to this issue as the evidence of records fails to indicate that a sleep disorder, diagnosed as sleep apnea, first reported many years post service, had its onset in service or is otherwise related thereto.
Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection-Sleep Apnea

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). That determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d) (2015).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service. That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

If a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b)  (2015). The provisions of 38 C.F.R. § 3.303(b)  have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), which does not include sleep disorders, to include insomnia and sleep apnea.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service treatment records are negative for complaints, findings, or diagnosis of a sleep disorder, to include sleep apnea. 

A July 2007 VA sleep study reflects an impression of complaints of sleep difficulties with general history of posttraumatic stress disorder.  He is on several medication including Ambien to help his sleep.  Evidence suggested mild sleep-disordered breathing with loud snoring.  

An August 2007 VA general medical examination report reflects that the Veteran reported the onset of his sleep disturbances to 2000, when he was in the military service.  He had trouble falling asleep and staying asleep.  Ambien helps, but does not completely take care of the situation.  He has nightmares about monsters and death.  When he was working, he was tired because of his inadequate sleep and now says in terms of his activities of daily living that he is groggy.  The diagnosis was sleep disturbances most likely secondary to an anxiety disorder.  

An April 2008 VA medical record notes an assessment of sleep apnea and that the Veteran would be starting on a CPAP.  

After a thorough review of the record, the Board finds that service connection is not warranted for a sleep disorder, to include sleep apnea.  The Board notes that the Veteran's complaints of sleep disturbances, impairments, and insomnia have been attributed to his service-connected psychiatric disorder and are considered within the respective rating criteria for this already service-connected disability.  

The post service evidence does not show that the Veteran had symptoms related to sleep apnea until many years after discharge from service.  Significantly, none of the competent evidence of record even suggests a relationship between sleep apnea and active duty, nor has any treating professional indicated such a relationship. 

In reaching this decision, the Board has also considered the statements made by the Veteran relating his sleep disorder, diagnosed as sleep apnea, to his active service.  However, he is not competent to provide testimony regarding the etiology of sleep apnea.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Because sleep apnea is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  The Veteran's statements regarding the claimed etiology of his sleep apnea lacks probative value.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a sleep disorder, to include diagnosed sleep apnea, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A.  Hearing Loss

The RO has assigned an noncompensable disability rating for the Veteran's hearing loss of the right ear in accordance with the criteria set forth under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluations.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86  (2014). When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2015).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2015).
 
As noted above, under VA rating criteria, an adequate evaluation of impairment of hearing acuity rests upon the results of controlled speech discrimination tests, together with tests of the average hearing threshold levels at certain specified frequencies.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

Pertinent case law  provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation of I for hearing impairment.  38 C.F.R. § 4.85(f) (2015).  However, under the VA provisions governing paired organs, where there is service-connected hearing impairment in one ear compensable to a degree of 10 percent or more and hearing impairment in the other ear as the result of a nonservice-connected disability, which is not the result of the Veteran's own willful misconduct and which meets the criteria for a disability under 38 C.F.R. § 3.385, the rate of compensation shall be paid as if the bilateral hearing loss were the result of the service-connected disability.  38 U.S.C.A. § 1160(a)(3); 38 C.F.R. § 3.383(a)(3) (2015); VAOPGCPREC 32-97, 62 Fed. Reg. 63605 (1997).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2015).  If VA determines that a compensable rating is warranted for the Veteran's right ear hearing loss, he may be compensated as if his hearing loss in both ears were service connected.

A May 2003 VA audiology examination report reflects that the Veteran reported difficulty hearing.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
10
45
       40
26.25
LEFT
15
15
30
30
22.50

Speech discrimination scores on the Maryland CNC word list were 96 percent in each ear. 

A May 2004 VA audiological evaluation was performed and on audiometric testing, pure tone thresholds, in decibels, were reported as follows: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
0
5
50
50
26.25
LEFT
15
10
40
35
25

Speech discrimination scores on the Maryland CNC word list were 80 percent in the right ear and 96 percent in the left ear.  
A June 2005 VA audiological evaluation was performed and on audiometric testing, pure tone thresholds, in decibels, were reported as follows: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
0
10
50
45
26.25
LEFT
10
10
35
35
22.50

Speech discrimination scores on the Maryland CNC word list were 84 percent in the right ear and 94 percent in the left ear.  The Veteran was found to have moderate right ear sensorineural hearing loss and mild left ear sensorineural hearing loss.  

During the October 2011 Board hearing, the Veteran testified that his hearing had gotten worse over the years.  He described hearing difficulties if he was not looking directly at someone when they were talking, not able to hear small sounds that well, having to turn the television up louder than before, and problems understanding people in large crowds.  

A March 2012 VA audiological evaluation revealed that on audiometric testing, pure tone thresholds, in decibels, were reported as follows:
 



HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
20
60
50
36.25
LEFT
20
20
45
40
31.25

Speech discrimination scores on the Maryland CNC word list were 84 percent in each ear. The diagnosis was bilateral sensorineural hearing loss.  The Veteran's hearing loss impacts the ordinary conditions of daily life in that if he was not looking directly at someone when they were talking it is hard for him to understand what is being said, he is not able to hear small sounds that well, having to turn the television up louder than before, he has trouble on the telephone, and has problems understanding people in large crowds.  

Applying the method for evaluating hearing loss to the results of the Veteran's audiology evaluation, the May 2003 audiometric evaluation found Level I hearing acuity in the right ear and in the left ear using Table VI.  Application of those findings to Table VII corresponds to a 0 percent rating under Diagnostic Code 6100. The May 2004 audiometric evaluation found Level III hearing acuity in the right ear, and Level I hearing acuity in the left ear using Table VI.  Application of those findings to Table VII corresponds to a 0 percent rating under Diagnostic Code 6100. The June 2005 and March 2012 audiometric evaluations found Level II hearing acuity in the right ear, and Level I hearing acuity in the left ear using Table VI. Application of those findings to Table VII corresponds to a 0 percent rating under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2015).

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report because of the potential application of 38 C.F.R. § 3.321(b)  in considering whether referral for an extra-schedular rating is warranted. Unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The March 2012 VA examiner specifically set forth the functional effects of the Veteran's hearing disability, including a finding that the Veteran's bilateral hearing loss impacted ordinary conditions of daily living.  Specifically, when speaking with people in person, on the phone and in crowds he had difficulty understanding what was being said.  In addition, he had to turn his television up loud when watching.  The Board finds that the record contains the type of evidence regarding functional impact required.

The Board has also considered the Veteran's testimony in which he stated that his hearing was worse and he had difficulty hearing if he was not looking directly at someone when they were talking, not able to hear small sounds that well, having to turn the television up louder than before, and problems understanding people in large crowds.   A Veteran is competent to describe symptoms of which he has first-hand knowledge. Charles v. Principi, 16 Vet. App. 370 (2002); Washington v. Nicholson, 19 Vet. App. 362 (2005).  As the Board finds that hearing loss and its symptomatology are something that the Veteran, as a layperson, is competent to describe, his statements regarding the effects he has experienced due to hearing loss carry probative weight.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Falzone v. Brown, 8 Vet. App. 398 (1995).

However, the Board is bound in its decisions by the VA regulations for the rating of hearing loss.  38 U.S.C.A. § 7104(c) (West 2014).  Rating hearing loss requires the use of the Maryland CNC speech discrimination test and the pure tone threshold average determined by an audiometry test.  The Board does not discount the difficulties that the Veteran experiences as a result of his service-connected right ear hearing loss.  However, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric evaluations.  The Board has no discretion in the matter [Lendenmann v. Principi, 3 Vet. App. 345 (1992)] and is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.1 (2015). Here, there is no basis for an initial compensable rating for the Veteran's service-connected right ear hearing loss at any point since the effective date of the grant of service connection.  As such, VA regulations regarding paired organs do not apply. 38 C.F.R. § 3.383(a)(3) (2015).  

Thus, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for right ear hearing loss, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49  (1990).

B.  Calf Muscles

The Veteran asserts that his service connected status post decompression fasciotomy of the anteriolateral compartment of the left calf and the right calf, each, are more severe than reflected in the initially assigned 10 percent disability ratings.  

A February 2003 VA muscles examination report reflects that the Veteran gave a history of recurrent cramping of the legs and feet with running at one half mile distance.  These symptoms were relieved if he would walk slowly or stop running.  The functional impairment during running was at least 75 percent.  The Veteran underwent elective decompression fasciotomy of the anterolateral compartments of the calf.  He has a resulting 3 centimeter incision of the anterolateral compartments of the calves; two well healed incisions, one at the proximal and distal calf muscles of both legs.  There is no loss of tissue.  There is a well healed scar that is not sensitive.  It is not tender.  There are no adhesions, no tendon damage, no bone, joint or nerve damage.  There is no loss of muscle function.  The joint is not effected.  The current symptoms consist of calf and foot pain with fast ambulation or running after one fourth of a mile.  There are no tumors of the muscle.  The residual effect is that the surgery was not effective in relieving the Veteran's exertional compartment syndrome.  The diagnosis was status post decompression fasciotomy of the anteriolateral compartment of the calves of both legs.  

A May 2005 VA muscles examination report reflects that the Veteran has left side lower extremity pain and a fascial defect in the proximal incision on his left lower extremity.  He described a burning pain in the left lower extremity with activity.  Physical therapy has not helped.  His pain in precipitated by activity and alleviated with rest.  There is no additional limitation of range of motion during flares.  

On physical examination there are two 3 centimeter scars over the anterolateral lower leg on the left, one proximal and one distal and identical scars on the right. These are slightly raised and hypopigmented compared to the surrounding skin. There appears to be a fascial defect beneath the proximal incision on the left with some tenderness with palpation of this scar.  There is no tenderness with palpation of the other scars.  There are no adhesions or tendon damage and no bone joint or nerve damage.  There is 5/5 strength of ankle planter flexion, dorsiflexion, inversion and eversion, as well as knee flexion and extension on both sides.  There is no evidence of muscle herniation.  There is full range of motion of the ankle and knee on both sides.  His motion is not affected, but his endurance is, following repetitive use secondary to pain.  None of the scars are irregular, unstable, indurated or inflexible.  There is no limitation of motion associated with the scar.  The only scar with any underlying soft tissue loss or damage is that of the proximal scar on the left lower extremity as described above.  As for his work status he is currently unemployed.  He last worked in August of 2004 as a corrections officer, but missed a lot of days secondary to his physical therapy and therefore lost his job.  He cannot run.  He states that he has pain after walking approximately a mile on a treadmill, mostly in the left lower extremity. The assessment was exertional compartment syndrome of bilateral lower extremities.   The examiner stated that he suspected that the Veteran's releases were only of the anterior and lateral compartment based upon his scars.  His description of symptoms currently suggests that he has a posterior compartment exertional compartment syndrome which was not addressed at the time of his original surgery.

VA treatment records shows that the Veteran was seen on many occasions with complaints of pain in the bilateral calf muscles and that he underwent physical therapy on many occasions.   A February 2007 VA physical therapy record notes that the Veteran complained of pain in his bilateral calf muscles, left worse than the right, and he had increased pain with walking.  The assessment was impaired muscle disorder and connective tissue dysfunction.  

An August 2007 general medical examination report reflects that the Veteran continued to have pain in the proximal left lower leg.  This is at the site of one of his fasciotomies and he has a fascial defect and some bulging muscle there.  It affected his work as a landscaper and correctional officer because it limited his standing and walking.  It affects his activities of daily living in that his walking and exercise are limited.  Physical examination revealed a fascial defect on the proximal lateral left lower leg where he is mildly tender.  The diagnosis was fascial defect left proximal lateral lower leg giving rise to muscle pain there.  

A February 2008 VA physical therapy record notes that the Veteran has impaired muscle performance associated with connective tissue dysfunction.  It was noted that he has had numerous interventions with little to no success.  At that time, it was felt that the best course of action was to refer to orthopedics and/or vascular surgery for further workup of his complaints of cramping pain at the calves.  

During the October 2011 Board hearing, the Veteran testified that he has more problems with his left calf muscle than his right, and that he has constant, daily pain in both legs which he would rate as a 6 on a scale of 1 to 10.  The Veteran indicated he had weakness, fatigue, and instability in both legs and that his legs fell asleep constantly, which he described as a painful experience.  He has problems with swelling and pain on prolonged walking and standing and when going up and down stairs.  He cannot walk on a treadmill for a long period because of the pain.  He wears a brace on his left leg.  He also testified that he has persistent edema on the left leg, more so than the right leg.  He last had physical therapy in 2010.  With regard to the impact on his daily activities, he doesn't exercise daily because of the constant pain from walking and running.   

A March 2012 VA muscle injury examination report reflects that the Veteran was diagnosed with exertional compartment syndrome, left and right side.  He has a non-penetrating muscle injury.   Current symptoms reported by the Veteran include swelling after walking 100 to 300 yards, tingling, tightness, and constant achy like pain.  The Veteran mentioned that his left leg swells more than the right.  He has flare-ups of swelling three to four times a week and the swelling usually lasts a couple of hours.  Aggravating factors was prolonged walking over 300 yards.  Alleviating factors were heat and pain medications.  The examiner noted that the Veteran had a muscle injury of muscle Groups XI and XII, both sides.  He has evidence of fascial defects associated with the muscle injuries noted as palpation shows loss of deep fascia and pain on palpation of the left proximal fasciotomy scar.  His muscle injury results in some impairment of muscle tonus.  His muscle injury does not result in loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement.  Muscle strength testing of Group XI and XII were 5/5, normal.  He did not have muscle atrophy.  The Veteran regularly uses a brace and a cane.  The examiner noted that no erythema, keloid, adhesion, swelling, or muscle herniation was noted.  The examiner found that the Veteran's muscle injuries impacted his ability to work.  He noted that the Veteran would have pain with prolonged ambulation over half a mile.  His bilateral exertional compartment syndrome could limit him from performing employment that requires constant walking or any type of running.    

The service-connected status post decompression fasciotomy of the anteriolateral compartment of the Veteran's right calf and the left calf are each rated as 10 percent disabling pursuant to Diagnostic Codes 5399-7120.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability. The additional code is shown after a hyphen. 38 C.F.R. § 4.2. (Diagnostic Code 5399 identifies muscle injuries that are not specifically listed, but are rated by analogy to similar disabilities).  Here, the Veteran's right and left calf disabilities are rated analogous to varicose veins.  

However, the Board notes that the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

As will be discussed herein, the Board believes that diagnostic codes 5311 and 5312 are actually the most appropriate codes for assignment as they most accurately contemplates the primary type and level of impairment associated with the Veteran's left and right calf disabilities and provides a basis for the assignment of higher initial ratings.  The March 2012 VA examiner specifically identified the muscles injured, that is Muscle Groups XI and XII, which are provided for in the rating criteria under Diagnostic Codes 5311 and 5312, respectively.  Diagnostic Code 5311 pertains to impairment of Muscle Group XI, which includes muscles of the calf.  The function of this muscle group is propulsion, plantar flexion of lower extremities.  38 C.F.R. § 4.73, Diagnostic Code 5311 (2015).  Diagnostic Code 5312 pertains to impairment of Muscle Group XII, which includes muscles of the leg. The function of this muscle group is dorsiflexion of the toes and stabilization of the arch.  38 C.F.R. § 4.73, Diagnostic Code 5312 (2015). 

Under Diagnostic Codes 5311 and  5312, a 10 percent rating is warranted for moderate injury.  A 20 percent disability rating is assigned when the disability is moderately severe.  A maximum schedular evaluation of 30 percent is in order when the disability is severe.  38 C.F.R. § 4.73, Diagnostic Code 5312. 

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  Further, a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a) (2015).

A moderate disability of the muscles involves a through-and-through or deep penetrating wound of a relatively short track by a single bullet or small shell or a shrapnel fragment, and the absence of explosive effect of high-velocity missile and of residuals of debridement or of prolonged infection. There must be evidence of in-service treatment of the wound.  There must be a record in the file of consistent complaint of one or more of the cardinal symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective findings include entrance and, if present, exit scars which are linear or relatively small, and so situated as to indicate a relatively short track of the missile through the muscle tissue, and signs of some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe muscle disability contemplates a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  38 C.F.R. § 4.56(d)(3).  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  Id. 

A severe muscle disability contemplates a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  38 C.F.R. § 4.56(d)(4).  Objectively, there are ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  Id. 

If present, the following are also signs of severe muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile. Id. 

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).  The Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), has held that 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).

When rating muscle injuries in the same anatomical region, VA regulations provide that the combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of Muscle Groups I and II acting upon the shoulder.  38 C.F.R. § 4.55(d).  Muscle injuries in the same anatomical region, i.e., the foot and leg, will not be combined, but instead, the rating for the major group affected will be elevated from moderate to moderately severe, and from moderately severe to severe, according to the severity of the aggregate impairment of function of the extremity.  38 C.F.R. § 4.55(e). 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40  and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7 (1996).

Evaluation of the same disability under several diagnostic codes, or pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Resolving reasonable doubt in the Veteran's favor, the Board finds that he has a moderate disability of Muscle Groups XI and XII (as identified in a March 2012 VA examination report) of the status post decompression fasciotomy of the anteriolateral compartment of the right calf.   In this regard, the Veteran has had consistent complaints of swelling, tingling, fatigue, weakness, instability, tightness, and constant, achy pain related to his right calf muscle injuries.  There is objective evidence of some impairment of muscle tone and endurance.  Due to constant pain, he does not exercise daily.  His right calf muscle injury does not result in loss of power, lowered threshold for fatigue, impairment of coordination, uncertainty of movement or muscle atrophy.  Muscle strength testing was 5/5.  

The Board has considered both the Veteran's report of symptoms as well as the objective findings on medical examination.  The evidence does not reflect indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles, and tests of strength did not demonstrate positive evidence of impairment at any time during the pendency of the appeal.  In this case, the Board finds that the disabilities of Muscle Groups XI and XII in the right calf are reflective of a moderate disability, but no higher, warranting a 10 percent rating.  

With regard to the left calf, the Board resolves all reasonable doubt in the Veteran's favor and finds that he has a moderately severe disability of Muscle Groups XI and XII of the status post decompression fasciotomy of the anteriolateral compartment of the left calf.  The Veteran has consistently asserted that his left calf symptoms (the same as reported in the right calf, above) are of a much greater severity than that of his right calf.  Objective medical evidence also reflects findings of a greater severity in the left calf.  In this regard, a May 2005 VA muscles examination notes a fascial defect beneath the proximal incision on the left.  The Veteran reported he had pain after walking, mostly in the left lower extremity.  In August 2007, the Veteran complained of continued pain in the proximal left lower leg.  The examiner noted that the Veteran had a fascial defect and some bulging muscle there.  The diagnosis was fascial defect left proximal lateral lower leg giving rise to muscle pain.  During the October 2011 Board hearing, the Veteran testified to having more problems with his left calf muscle, nothing he had persistent edema more on the left leg than the right.  In March 2012, the Veteran complained that his left leg swelled more than his right.  The examiner noted evidence of fascial defects associated with muscle injuries noted as palpation showed loss of deep fascia.  His left calf muscle injury does not result in loss of power, lowered threshold for fatigue, impairment of coordination, uncertainty of movement or muscle atrophy.  
The Board has considered both the Veteran's report of symptoms and the objective findings on medical examination, and finds that such manifestations of his left calf disability are of a greater severity than that of his right calf.  Signs of severe muscle disability are not shown to include x- ray evidence of minute multiple scattered foreign bodies, adhesion of scar to one of the long bones, diminished muscle excitability, visible or measurable atrophy, adaptive contraction of an opposing group of muscles, atrophy of muscle groups not in the track of the missile, or induration or atrophy of an entire muscle.  Here, the Board finds that the disabilities of Muscle Groups XI and XII in the left calf are reflective of a moderately severe disability, but no higher, warranting a 20 percent disability rating.  

The Board has considered whether the Veteran would be entitled to separate ratings based on arthritis and/or limitation of motion.  However, the medical evidence has consistently shown that the joints and motion are not affected by the muscle disabilities.  Specifically, a May 2005 VA examination report found he had full range of motion of the ankle and his knees, bilaterally.  There is no objective evidence of arthritis, as such, a separate rating for arthritis is not warranted for either calf.  Further, without any evidence indicating limitation of range of motion to a compensable degree, a rating for any loss of range of motion is not warranted.  

The Board emphasizes that any pain or resulting functional loss (i.e., limitation of motion due to pain, weakness and fatigue) associated with the Veteran's right and left calf muscle disabilities are already contemplated in the relevant rating criteria for evaluating muscle injuries, and are reflect in the 20 and 30 percent ratings being granted in this decision.  Thus, the Veteran is not entitled to any separate ratings on the basis of consideration of these factors alone.  DeLuca v. Brown, 8 Vet. App. 202   (1995), 4.40, 4.45, 4.59.

There is no medical evidence of neurological involvement in either calf.  Higher or separate compensable ratings based on neurologic involvement are not warranted.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8530, 8620-8630, 8720-8730 (2015).

Disability from scars is also contemplated in the rating criteria for muscle injuries.  Service connection is in effect for tender scar, left leg, associated with disabilities of the status post decompression fasciotomy of the anteriolateral compartment of the left calf.  With consideration of scars on the right leg, the criteria used to evaluate disabilities involving the skin were revised effective September 23, 2008.  In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held that when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, a determination as to whether the intervening change is more favorable to the Veteran should be made. If the amendment is more favorable, that provision should be applied to rate the disability for periods from and after the effective date of the regulatory change.  The effective date of a liberalizing law or VA issue is no earlier than the effective date of the change. However, none of the applicable precedent decisions or laws, regulations or General Counsel  Opinions prohibits the application of a prior regulation to the period on or after the effective date of a new regulation. 

The revisions are only effective for claims filed on or after September 23, 2008, although a claimant may request consideration under the amended criteria.  The Veteran has not requested such consideration.
 
Under the criteria in effect at the time the Veteran filed his claim, Diagnostic Code 7801 provided that scars, other than head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801 (2008). 

A maximum rating of 10 percent was assigned for scars, other than the head, face or neck that were superficial, did not cause limited motion, and measured 144 square inches or greater.  38 C.F.R. § 4.118, DC 7802 (2008). 

A maximum rating of 10 percent was assigned for scars that are superficial and unstable. 38 C.F.R. § 4.118, DC 7803 (2008).  Note (1) to DC 7803 defined an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) to DC 7803 defined a superficial scar as one not associated with underlying soft tissue damage.

Diagnostic Code 7804 provided for a maximum rating of 10 percent for scars that were superficial and painful on objective demonstration.  38 C.F.R. § 4.118 , DC 7804 (2008). 

Under the criteria that became effective September 23, 2008, DCs 7801 and 7802 were unchanged. DC 7803 was removed.  38 C.F.R. § 4.118, DCs 7800-7805 (2015).

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  The revised code does not include a specific requirement of pain on objective examination.  38 C.F.R. § 4.118, DC 7804 (2015).

In this case, scars on the right lower extremity consists of two, 3 centimeter scars that, in May 2005, were noted as slightly raised and hypopigmented.  There is no 
tenderness with palpation, no loss of tissue, and no adhesions.  They are further described as well healed and not sensitive.  The right scar is not manifested by symptoms that warrant a separate compensable rating under either the former or revised rating criteria.  

C.  Headaches

VA medical records notes that the Veteran was seen with complaints of headaches.  He was provided with prescription medication, in addition to the over the counter medication.  

A May 2004 VA report noted that the Veteran stated that he had ten to twelve headaches per month that are constant.  He described his headaches as pain that begins in the front area.  He complained of throbbing on a weekly basis with nausea The Veteran has to go to a dark room and rest for a time until he felt better.  The impression was tension headaches and once a week migraine headaches.

A January 2005 VA examination report notes that the Veteran complained of a tight band sensation around the head.  He did not reported any other symptoms related to your headaches.  The Veteran stated he gets headaches daily.  His neurological and motor assessments were normal.  The impression was daily headaches of the tension type, perhaps related to medication overuse.

A February 2006 VA neurology record reflects that the Veteran had two headaches since January 2005 that did not respond to Midrin.  On one occasion he was taken by ambulance for medical care due to severe pain and being immobilized in bed with photophobia, sonophobia, nausea, and vomiting.  After trying several medications, Imitrex nasal spray helped very well and he was discharged.  Since then, he has used Imitrex tablets that were working very well.   The impression was migraine headache responded to the combination of Imitrex tablets and Midrin.  

A February 2007 VA neurological examination report reflects that the Veteran reported his headaches resolve with Imitrex, 50 to 75 percent of the time.  The headache pain is gripping, tightening of the head, 50 percent of the time the pain is throbbing and the other 50 percent of the time it is a gripping and tightening feeling of the head.  There is no visual aura, but there is nausea and vomiting with headaches that occurs weekly.  The impression was migraine headaches at the rate of one or twice per week being treated with Imitrex at this point.

An August 2007 VA examination report reflects that the Veteran stated he had bifrontal and vertex throbbing headaches twice weekly that last from a few minutes to an hour.  He is light sensitive when he had a headache, but there are no neurological or visual symptoms with or before the headaches.  He had been started on Inderal and that seemed to have alleviated the nausea and helped the headache.  He stated that while working, he could not work out in the bright sunlight or heat, and in terms of his activities of daily living, he cannot do much in the way of outside activities.  The diagnosis was migraines.

An April 2012 VA headaches examination report reflects that the Veteran takes oral pain medication for treatment.  He has headache pain that he describes as heavy, throbbing pain in the frontal region of his head that occurs weekly.  He has sensitivity to light.  Typical duration of the head pain, which is located in the frontal region of the head, is less than one day.   He does not have characteristic prostrating attacks of migraine headache pain or prostrating attacks of non-migraine headache pain.  His headache condition does not impact his ability to work.  

In his June 2012 substantive appeal (via a VA form 9), the Veteran stated that the attacks of his headaches are continually increasing, to include the number and severity.  The medication he takes relieves some, but not all, of the pain.  On a normal day, the pain averages about a 3.  On a day when the attacks are more severe, and he needs to take medication, the pain is about a 6.  The pain occurs often during the week and are so severe that he cannot be around anyone.  The pain sometimes makes it hard for him to do any normal activities of daily living.  

A July 2015 VA headaches examination report reflects that the Veteran complained of constant pain that he rates a 5 out of 10.  He has not required additional care or treatment for his headache condition.  He experiences sensitivity to light associated with his headaches.  The head pain lasts less than 1 day and is on both sides of his head.  He does not have characteristic prostrating attacks of headache pain. The examiner opined that the Veteran does not meet the criteria for a diagnosis of migraine headaches-simply the clinical diagnosis of tension headaches.  

The Veteran is currently assigned a 30 percent disability rating for chronic muscle tension headaches, pursuant to 38 C.F.R. § 4.124, Diagnostic Code 8100 (2015).  Diagnostic Code 8100 provides ratings for migraine headaches.  That diagnostic code provides a 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months and a maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

The Board notes that the criteria for a 50 percent rating are written in the conjunctive; thus, all criteria must be met. See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Additionally, the rating criteria do not define "prostrating" attacks.  However, "prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32d ed. 2012).  This is consistent with medical guidance used by the VA Compensation Service which suggests that "[a] prostrating migraine may be described as a condition that causes lack of strength to the point of exhaustion." See VA Compensation Service's Medical Electronic Performance Support System. Likewise, the rating criteria also do not define "severe economic inadaptability." However, nothing in DC 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent disability rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004). 

In the current appeal, the Veteran contends that he is entitled to a rating in excess of 30 percent for the service-connected headache disability due to the severity of his symptomatology.  While the Veteran asserts that he has increasing frequency and severity of his headaches, the Board finds that the pertinent medical findings, as shown in the examination conducted during the current appeal and VA treatment records, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

At the outset, it is notable that the Veteran's headaches are frequent and with pain lasting less than one day.  The duration of headaches is not for consideration. Frequency of headaches is for consideration, but only in how frequently they are prostrating.   Based on a review of the evidence, the Board concludes that a rating in excess of 30 percent for headaches is not warranted at any time during the pendency of this appeal.  While the Board is mindful of the Veteran's ongoing complaints of headaches and indeed is sympathetic to his condition, the evidence of record simply does not document that the Veteran's condition has resulted in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability during any period of the appeal.  Significantly, both the April 2012 and July 2015 VA examiner's concluded that the Veteran did not have characteristic prostrating attacks of headache pain.  Furthermore, no medical professional has noted that his headaches have interfered economically.  

The evidence substantiates a worsening in the frequency of the Veteran's headaches, but not such a worsening as to constitute "very frequent" attacks.  Based on this level of frequency and the absence of evidence of prolonged attacks causing economic inadaptability, a schedular rating in excess of 30 percent may not be assigned under DC 8100. 

The Board has considered rating the Veteran's headaches disability under other Diagnostic Codes, in order to provide him with the most beneficial rating.  However, as the criteria in Diagnostic Code 8100 most accurately resembles the symptoms associated with the Veteran's service-connected headaches, the Board finds that is the most appropriate Diagnostic Code under which to rate the Veteran's disability.  38 C.F.R. § 4.7, 4.124a, Diagnostic Code 8100 (2015).

D.  Extraschedular Ratings

he Board finds that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating. 38 C.F.R. § 3.321(b)(1) (2015).  The rating criteria reasonably describe the Veteran 's disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Therefore, the disability picture for status post decompression fasciotomy of the anteriolateral compartment of the right calf and the left calf as well as for chronic muscle tension headaches is contemplated by the rating schedule, and the assigned schedular ratings are adequate.  Thun v. Peake, 22 Vet. App. 111 (2008). Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

Entitlement to service connection for a sleep disorder manifested by insomnia, to include obstructive sleep apnea, is denied.

An initial compensable rating for right ear hearing loss is denied.

Entitlement to an initial rating in excess of 10 percent for status post decompression fasciotomy of the anteriolateral compartment of the right calf, Muscle Group XI, is denied.

Entitlement to a separate 10 percent rating for status post decompression fasciotomy of the anteriolateral compartment of the right calf, Muscle Group XII, is granted, subject to the laws and regulations governing the payment of benefits.

Entitlement to an initial 20 percent rating for status post decompression fasciotomy of the anteriolateral compartment of the left calf, Muscle Group XI, is granted, subject to the laws and regulations governing the payment of benefits.

Entitlement to a separate 20 percent rating for status post decompression fasciotomy of the anteriolateral compartment of the left calf, Muscle Group XII, is granted, subject to the laws and regulations governing the payment of benefits.

An initial rating in excess of 30 percent for chronic muscle tension headaches is denied.


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


